DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 01/11/2021.  Claims 1-24, of which claims 1, 15 and 19 are independent, were pending in this application and are considered below.

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 



Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 1-18 and 20 are objected to because of the following informalities: 
replace the phrase “symbols” (line 9 of claim 1, line 3 of claims 9-10; line 2 of claim 13; lines 6 and 10 of claim 15 ) with the phrase --the symbols--, because its antecedent base is found on line 5 of claim 1 and  line 4 of claim 15 
replace the phrase “message data” (line 3 of claims 9-10; line 2 of claim 13) with the phrase --the message data--, because its antecedent base is found on line 5 of claim 1.
replace the phrase “a decoding rule” (line 2 of claims 4 and 11; line 1 of claim 20) with the phrase --the decoding rule--, because its antecedent base is found on line 15 of claim 1 and line 6 of claim 16. 

Claims 2-3, 5-8, 12, 14, and 16-18 are objected due to their dependency to the objected claims 1 and 14, correspondingly. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 5-8, 17-18, 21 and 23-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 5 and 21, claims recite the limitation “the total received power” (line 2 of claims 5 and 21). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --a total power received--
Regarding claims 6 and 7, claims recite the limitation “P” (line 4 of claim 6; line 7 of claim 7), which term “P” is not defined. It is recommended to amend the claim by to include --wherein P is the maximal (per-codeword) power constraint--.

Regarding claims 17-18, claims recite the limitation “The communication system of claim 15” (line 1 of claims 17-18). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --The transmitter system of claim 15--.

Regarding claims 21 and 23-24, claims recite the limitation “The communication system of claim 19” (line 1 of claims 21 and 23-24). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --The receiver system of claim 19--.

Regarding claim 8, claim is rejected due to its dependency to the rejected claim 7.

Allowable Subject Matter
	Claims 1-4, 9-16 and 20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

 	Claims 5-8, 17-18, 21 and 23-24  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the objection, set forth in this Office action.

	Claims 19 and 22 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
R. C. Yavas, V. Kostina and M. Effros, "Gaussian Multiple and Random Access in the Finite Blocklength Regime," 2020 IEEE International Symposium on Information Theory (ISIT), 2020, pp. 3013-3018, doi: 10.1109/ISIT44484.2020.9174026.

R. C. Yavas, V. Kostina and M. Effros, "Gaussian Multiple and Random Access in the Finite Blocklength Regime," 2020 Information Theory and Applications Workshop (ITA), 2020, pp. 1-25, doi: 10.1109/ITA50056.2020.9244955.

R. C. Yavas, V. Kostina and M. Effros, "Gaussian Multiple and Random Access Channels: Finite-Blocklength Analysis," in IEEE Transactions on Information Theory, vol. 67, no. 11, pp. 6983-7009, Nov. 2021, doi: 10.1109/TIT.2021.3111676.

Effros et al. (US 20210218498 A1)

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631